Filed 10/24/22 P. v. Villa CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


 THE PEOPLE,

      Plaintiff and Respondent,                                        G060700

           v.                                                          (Super. Ct. No. 09WF0174)

 RICARDO ALVAREZ VILLA,                                                OPI NION

      Defendant and Appellant.



                   Appeal from a postjudgment order of the Superior Court of Orange County,
Karen L. Robinson, Judge. Reversed and remanded with instructions.
                   Robert L. Hernandez, under appointment by the Court of Appeal, for
Defendant and Appellant.
              Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant Attorney
General, Charles C. Ragland, Assistant Attorney General, Steve Oetting and Amanda
Lloyd, Deputy Attorneys General, for Plaintiff and Respondent.
                                   *          *          *
              After Ricardo Alvarez Villa pleaded guilty to armed robbery and he spent
ten years in prison as a result, the Secretary of the California Department of Corrections
and Rehabilitation (CDCR) recommended to the court that his 19-year sentence be
recalled and that he be resentenced. The trial court held a hearing and denied the
recommendation.
              Following the court’s ruling, the Legislature changed the law applicable to
resentencing proceedings in ways that benefit the prisoners who receive such CDCR
recommendations. Consistent with In re Estrada (1965) 63 Cal.2d 740 (Estrada), Villa
contends that because the new law became effective while his appeal was pending—i.e.,
before the trial court’s denial was final—he is entitled to have his application
reconsidered. We agree.
              Although the Attorney General does not concede that Estrada applies to
changes in resentencing laws, he does concede, based on considerations of judicial
efficiency, that this case should be remanded for reconsideration in accordance with the
new law.
              We conclude Estrada does apply; we therefore reverse the order and
remand the case to the trial court with directions to reconsider the CDCR’s
recommendation in accordance with the new law.

                                          FACTS
              The facts of this case are not disputed. In June 2010, Villa pleaded guilty
to second degree robbery, arising out of an incident in which he entered a restaurant with




                                              2
a handgun, approached the counter area, ordered an employee to the ground, and
proceeded to steal cash out of two registers and from another employee before exiting.
                 Villa also admitted a firearm enhancement, one strike prior, and a prior
felony conviction which subjected him to a five-year enhancement. The court dismissed
other charges, including second degree burglary and a second strike prior.
                 Villa was sentenced to 19 years in state prison; four years for robbery
(two-year low term doubled due to the strike prior), a five-year enhancement for the
prior, and ten years for the firearm enhancement.
                 In October 2019, the CDCR sent a letter to the court pursuant to former
Penal Code1 section 1170, subdivision (d)(1) (former section 1170(d)(1)), in which it
recommended Villa’s sentence be recalled and that he be resentenced. The CDCR
regulations in effect at the time provided that inmates may be recommended for
resentencing “if their behavior while incarcerated demonstrates sustained compliance
with departmental regulations, rules, and requirements, as well as prolonged participation
in rehabilitative programing” (Cal. Code Regs., tit. 15, § 3076.1, subd. (b)(1)), and when
“the applicable sentencing laws at the time of their sentencing hearing are subsequently
changed due to new statutory or case law authority with statewide application” (id.,
subd. (d)(1)).
                 The CDCR included several documents with its letter, including Villa’s
Rehabilitative Achievement Credits, his work assignments and Milestone Completion
Credits, and his disciplinary record. The CDCR’s letter also highlighted a change in the
law since Villa’s sentencing which gave the court discretion to strike Villa’s
enhancements.
                 Former section 1170(d)(1) provided that, in deciding the issue, “[t]he court
may consider postconviction factors, including, but not limited to, the inmate’s

       1         All further statutory references are to this code.


                                                 3
disciplinary record and record of rehabilitation while incarcerated, evidence that reflects
whether age, time served, and diminished physical condition, if any, have reduced the
inmate’s risk for future violence, and evidence that reflects that circumstances have
changed since the inmate’s original sentencing so that the inmate’s continued
incarceration is no longer in the interest of justice.”
              In July 2021, Villa filed a motion for resentencing pursuant to former
section 1170(d)(1), asking the court to recall his sentence as recommended by the CDCR
and to exercise its discretion to strike the enhancement imposed against him pursuant to
section 667, subdivision (a). Villa pointed to evidence of his exemplary conduct while in
prison, including his work history, his educational achievements and self-improvement
efforts, as well as his strong family support and his “re-entry” plan.
              The District Attorney opposed the motion. While acknowledging that
Villa’s conduct in prison had been “admirable,” the prosecutor argued the 19-year
sentence was fair and appropriate for the crimes committed. He acknowledged that,
under current law, Villa could have been sentenced to a minimum term of two years, but
he argued it was more appropriate to compare the sentence imposed to the maximum
sentence possible—41 years to life.
              The court held a hearing and denied the motion. It commended Villa for
the work he had done to rehabilitate himself while in prison and commented on the strong
family support that had been demonstrated. The court nonetheless concluded Villa’s
original sentence was appropriate in light of the crime committed and Villa’s criminal
history. The court commented that “it was not uncommon in 2010 for a third striker to
get a life sentence when the current offense was a serious and violent felony committed
with a gun” and “[c]ertainly in 2006 you were a dangerous person.”
              On January 1, 2022, while this case was pending on appeal, Assembly Bill
No. 1540 (2021-2022 Reg. Sess.) (Stats. 2021, ch. 719) took effect. (See Cal. Const.,
art. IV, § 8; Gov. Code, § 9600, subd. (a).) The bill moved the recall and resentencing

                                               4
provision of former section 1170(d)(1), to the newly created section 1170.03, and also
revised the terms of that provision. (Stats. 2021, ch. 719, § 3.1.) Effective June 30, 2022,
the Legislature passed Assembly Bill No. 200 (2021-2022 Reg. Sess.) to, among other
things, renumber section 1170.03 as section 1172.1 with no change in the text. (Stats.
2022, ch. 58, § 9.)
              Newly enacted section 1172.1 requires a court to “apply any changes in law
that reduce sentences or provide for judicial discretion” when resentencing under the
recall statute. (§ 1172.1, subd. (a)(2).) The statute requires a court to state its reasons on
the record for granting or denying recall and resentencing. (Id., subd. (a)(6).)
“Resentencing shall not be denied . . . without a hearing . . . .” (Id., subd. (a)(8).)
              Additionally, the new statute provides that where, as here, the recall request
is initiated by the CDCR, the superior court must apply a presumption in favor of recall
that can be overcome only by a finding that the defendant poses an unreasonable risk to
public safety, as defined in section 1170.18, subdivision (c). (§ 1172.1, subd. (b)(2).)

                                       DISCUSSION
              In Estrada, the Supreme Court held that where the Legislature passes a
statute reducing the punishment for a specified crime, but does not state whether the old
or the new law applied to pending cases, “[i]t is an inevitable inference that the
Legislature must have intended that the new statute imposing the new lighter penalty now
deemed to be sufficient should apply to every case to which it constitutionally could
apply.” (Estrada, supra, 63 Cal.2d at p. 745.) The court “reasoned that when the
Legislature determines that a lesser punishment suffices for a criminal act, there is
ordinarily no reason to continue imposing the more severe penalty, beyond simply
“‘satisfy[ing] a desire for vengeance.”’” (People v. Conley (2016) 63 Cal.4th 646, 656,
quoting Estrada, supra, at p. 745.) Thus, the Supreme Court concluded that in the
absence of a contrary intent stated by the Legislature, a new statute ameliorating


                                               5
punishment for a crime would apply in every case where “the judgment convicting the
defendant of the act is not final.” (Estrada, supra, at p. 745.)
               The Attorney General contends that since the judgment convicting Villa is
final, Estrada does not apply. However, as the Supreme Court explained last year in
People v. Esquivel (2021) 11 Cal.5th 671 (Esquivel), that aspect of Estrada is not
intended to be interpreted so rigidly. In Esquivel, the defendant’s conviction, including
the sentence imposed, was already final when the court later revoked his probation and
ordered him to serve the prison term that was initially stayed. It was during the
defendant’s appeal from the probation revocation order that the Legislature changed the
law that governed the effect of the defendant’s prior strikes on his sentence. Although
the prosecutor argued that Estrada did not apply because the sentence was final, the
Supreme Court disagreed.
               As the Supreme Court explained, “Estrada presumed that our Legislature
intends for ameliorative enactments to apply as broadly as is constitutionally
permissible.” (Esquivel, supra, at p. 677, italics added.) And “[t]he significance of
finality was that legislation ‘constitutionally could apply’ to nonfinal judgments.” (Ibid.)
The court reasoned that “[p]resumably, Estrada understood finality to trigger at least a
potential constitutional restraint (i) on the Legislature’s power to intervene in judicial
decisionmaking or (ii) on the judiciary’s power to affect matters that were no longer
pending. But any constraint on the Legislature’s power to affect ‘final’ criminal
judgments would appear to arise from the conclusion of a criminal proceeding as a
whole.” (Id. at p. 678.) Consequently “the role of finality in Estrada’s reasoning
counsels against importing a rigid understanding of the term ‘final’ into this context.
(Id. at p. 677.)
               Here, as in Esquivel, Villa’s sentence was final, but subsequent events—in
Esquivel it was the defendant’s apparent violation of probation, and in this case, the
CDCR’s recommendation that Villa’s sentence be recalled—effectively reopened the

                                              6
issue for the court’s further consideration. When that happened, it presented a new
opportunity for the Legislature’s ameliorative enactment to be applied. And under
Estrada and Esquivel, it must be.2
              In closing, we note the application of Estrada to this situation should
produce the same result as the Attorney General’s proposed concession. Key to the
Attorney General’s suggestion that considerations of “judicial efficiency” would justify a
reversal and remand was the notion that if we do not remand the case to the trial court for
reconsideration in light of the new law, the CDCR could “simply re-initiate[] the recall
request now that AB 1540 is in effect” and precipitate a reconsideration of the issue that
way. We agree.
              Thus, the Attorney General’s position seems to be that every case in which
the CDCR’s resentencing recommendation was considered by the trial court under the old
law should be remanded by the appellate court for reconsideration under the new law
because the CDCR can simply reissue its recommendation to trigger a reconsideration
under the new law. In our view, Estrada provides the better rationale for a policy of
reversing and remanding cases such as this.




       2      We recognize this case can be distinguished from Esquivel (and Estrada)
since they involved primary sentencing laws, while this case involves a resentencing law.
But we find no significance in the distinction. In both cases, the Legislature determined
it was appropriate to give the defendant some greater benefit or leniency than was
previously extended to other defendants under the same circumstances. We cannot
perceive any reason why the Legislature would not broadly apply the new rule in the
resentencing context, just as it presumptively does in the initial sentencing context.


                                              7
                                      DISPOSITION
              The postjudgment order is reversed, and the case is remanded to the trial
court with directions to reconsider the motion in light of section 1172.1.




                                                 GOETHALS, J.

WE CONCUR:



BEDSWORTH, ACTING P. J.



SANCHEZ, J.




                                             8